[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR CONTEMPT AND MOTION FOR MODIFICATION OF SUPPORT
The court, having heard the parties, finds the following:
1) that plaintiff Tammy DeGrandis is pregnant and because of being laid off from work, is unemployed; and
2) that defendant Richard DeGrandis' alimony arrearage of $2,000 was not accumulated due to willful conduct on his part.
The court enters the following orders as being equitable in this case:
A) that plaintiff Tammy DeGrandis shall pay to defendant Richard DeGrandis $20.00 per week as child support, inasmuch she states an ability to make these payments.
B) the defendant shall pay to the plaintiff $10.00 per week on the aforesaid alimony arrearage.
The foregoing orders are retroactive to September 25, 1991. Issues concerning visitation should be raised at a subsequent time.
Clarance J. Jones, J. CT Page 9765